DETAILED ACTION
In this Office Action, claims 1-7 and 9-15 filed September 12th, 2019 were evaluated on the merits. Claim 8 was withdrawn from consideration due to a restriction requirement and oral election of claims 1-7 and 9-15 on March 16th, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 9-15, drawn to a blood pressure monitor and a method of controlling a blood pressure monitor, classified in at least A61B5/022.
II. Claim 8, drawn to an assessment system for assessing autonomic nerve function, classified in at least A61B5/0022.
The inventions are independent or distinct, each from the other because:

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC A61B 5/022, along with a unique text search. Group II would not be searched as above, and would instead require a search in at least A61B 5/0022, along with a unique text search. In view of this divergent classification and subject matter, Groups I and II have acquired a separate status in the art. 
During a telephone conversation with William Strickland on March 16th, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7 and 9-15.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 8 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103  and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following elements described in the specification:
“Assessment system 1000” described in paragraph 0020 in relation to Figure 1
“Display 160” described in paragraph 0033 in relation to Figure 3
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 0004, the phrase “blood is pooled in a lower body by the gravity and a blood pressure is lowered” should apparently read “blood is pooled in lower body by gravity and a blood pressure is lowered” to be grammatically correct;
Paragraph 0018, the phrase “their labels and functions are alto identical” should apparently read “their labels and functions are also identical” to give the sentence its apparent intended meaning;  
Paragraph 0033 the phrase “a display 160” should apparently read “a display 158” to be consistent with earlier reference number used for the display in paragraph 0027 and Figure 2;
The reference character “160” is already used to reference the “wireless communication unit” in paragraph 0028 and Figure 2.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the terms “Blu-ray disc” (paragraph 0030) and “Bluetooth” (paragraph 0023), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “representing” in the claim limitation “control a cuff pressure representing an internal pressure of a cuff attached to a measurement site of a subject” renders the claim indefinite. It is unclear what is meant by the term “representing”, as it is unclear if the cuff pressure is equal to the internal pressure of a cuff, or simply related in some other way. Clarification is requested.
For purposes of examination, the claim limitation will be examined as if it were written “control an internal cuff pressure of a cuff attached to a measurement site”. 
Claim 9 has a similar recitation of “controlling a cuff pressure representing an internal pressure of a cuff attached to a measurement site of a subject” and is similarly rejected under U.S.C. 112(b). 
Claims 2-7 are rejected by virtue of their dependence on the indefinite subject matter of claim 1, and claims 10-15 are rejected by virtue of their dependence on the indefinite subject matter of claim 9.
Regarding claim 5, the claim “calculate the cuff pressure at which the amplitude of the pulse wave signal…” renders the claim indefinite. It is understood that the cuff pressure is normally measured, and not “calculated”. As a result, it is unclear if the claim intends to imply that the device is performing some sort of calculation to predict “the cuff pressure at which the amplitude of the pulse wave signal is smaller than the threshold”, or if it is simply identifying the cuff pressure from the measured cuff pressure.  Thus, the scope of the claim is indefinite. 

Further regarding claim 5, it unclear what is meant by the term “stabilized” in the claim limitation “a second time when the calculated cuff pressure is stabilized”. For example, it is unclear whether a cuff pressure must be constant in order to be determined “stable”, or if it must simply be kept within a certain range. As a result, it is unclear what constitutes a “stable” cuff pressure. Thus, the scope of the claim is indefinite. 
For purposes of examination, any cuff pressure that is within a predetermined threshold range will be considered “stable”. 
Claim 13 has a similar recitation of “calculating a cuff pressure” and finding a second time when the calculated cuff pressure is “stabilized”, and is similarly rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki et al. (US 5522395 A), referred to hereafter as Shirasaki, in view of Ting et al. (WO 20100053446 A1 – cited by applicant), referred to hereafter as Ting, and Winker et al. (“Schellong test in Orthostatic Dysregulation: A comparison with tilt-table testing”), referred to hereafter Winker. Examiner note: page numbers in Ting refer to the page numbers listed at the bottom of each page in the reference provided by the applicant, and page numbers in Winker refer to the relative page numbers of the PDF document provided with this Office Action.
The claims are generally directed towards a blood pressure monitor comprising a processor configured to: 
control a cuff pressure representing an internal pressure of a cuff attached to a measurement site of a subject; 
calculate blood pressure information of the subject based on a cuff pressure signal representing the cuff pressure and a pulse wave signal superimposed on the cuff pressure signal, the calculation including calculating first blood pressure information of the subject who has maintained a recumbent position for a prescribed time period; 
maintain the cuff pressure at a first pressure lower by a prescribed value than a systolic blood pressure included in the first blood pressure information; 

assess an autonomic nerve function of the subject based on a result of the determination; 
and output a result of the assessment.
Regarding claim 1, Shirasaki teaches a blood pressure monitor (Figure 1) comprising a processor (8) configured to: control a cuff pressure representing an internal pressure of a cuff (1) attached to a measurement site of a subject (col. 5, lines 2-10); calculate blood pressure information (col. 5, lines 31-35) of the subject based on a cuff pressure signal representing the cuff pressure and a pulse wave signal superimposed on the cuff pressure signal (col. 3, lines 61-66); gradually depressurize the cuff (Figure 2; 17) from a target pressure (15; col. 6 lines 31-35; col. 7, lines 4-24); and determine whether an amplitude of the pulse wave signal of the subject is equal to or greater than a threshold value (Figure 4, 32) in order to determine whether the cuff pressurization is adequate (col. 8, lines 31-38). In addition, Shirasaki teaches a display unit (Figure 1; 9) to output blood pressure calculations (col. 7, lines 21-24). However, Shirasaki does not teach maintaining the cuff pressure at a first pressure lower by a prescribed value than a systolic blood pressure included in the first blood pressure information, and assessing an autonomic nerve function of the subject based on a result of the determination and outputting a result of the assessment. 
	Ting discloses a method for assessing autonomic dysfunction (Figure 1) comprising: determining beat-to-beat blood pressure information from a subject (110, page 12 lines 25-30); having the subject perform an autonomic dysfunction test (120), such as switching from a recumbent position to an upright position (page 13, lines 3-10); comparing the blood pressure variations between the recumbent and upright position (160; page 14, lines 1-4; page 15 lines 9-12); and outputting an assessment of autonomic dysfunction of a patient (170 and 180; page 17 lines 11-14).  

	However, Shirasaki in view of Ting does not teach maintaining the cuff pressure at a first pressure lower by a prescribed value than a systolic blood pressure included in the first blood pressure information. 
	Winker teaches a method of assessing autonomic dysregulation, such as orthostatic hypotension (page 1 – Summary; page 4 paragraph 4). Winker teaches that orthostatic hypotension is defined by the American Autonomic Society and the American Academy of Neurology as “a fall in blood pressure of 20/10 mmHg or greater within 3 minutes of standing upright” (Winker page 2, paragraph 1). Therefore, Winker teaches a blood pressure being lower by a prescribed value than a systolic blood pressure measured in a recumbent position. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shirasaki in view of Ting to include the criteria for measuring orthostatic hypotension of Winker, and consequently maintain the cuff pressure at a first pressure lower by 20mmHg than a systolic blood pressure included in the first blood pressure information during the assessment of autonomic dysfunction. Doing so would allow the device of Shirasaki in view of Ting to test specifically for orthostatic hypotension, and decrease the pressure of the cuff after measuring the first blood pressure information, making the cuff more comfortable to wear. 
	Claim 9 recites a method using the same structural elements recited in claim 1 to control a blood pressure monitor to assess the autonomic nerve function of a subject. In addition, Claim 9 
	Regarding claim 2, Shirasaki teaches (Figure 4) that when the amplitude of the pulse signal is smaller than the threshold value, cuff pressure is adequate (32 and 33; col. 8, lines 31-38). When the cuff pressure is determined to be adequate (Figure 2, 22), the cuff may be continued to be depressurized (17) and second blood pressure information (25) of the subject may be calculated during a process of lowering the cuff pressure form the first pressure (col. 7, lines 17-24). In addition, as mentioned, the autonomic dysfunction test of Ting assesses the change of blood pressure profiles of a subject to in order to assess autonomic dysfunction (page 15, paragraph lines 9-13 and page 16 line 2-4). This would involve assessing the autonomic nerve function based on the first and second blood pressure information. Therefore, Shirasaki in view of Ting and Winker teach all of the elements of claim 2. 
Claim 10 recites a method using the same structural elements recited in claim 2. Therefore, the above cited sections of Shirasaki, as modified by Ting and Winker, disclose a method comprising the steps recited in claim 10.
	Regarding claim 3, Ting teaches assessing the autonomic nerve function of a subject based on a difference between a pulse rate included in a first blood pressure information and a pulse rate included in a second blood pressure information (page 15, lines 1-13). Therefore, Shirasaki in view of Ting and Winker teach all of the elements of claim 3. 
Claim 11 recites a method using the same structural elements recited in claim 3. Therefore, the above cited sections of Shirasaki, as modified by Ting and Winker, disclose a method comprising the steps recited in claim 11.

Claim 12 recites a method using the same structural elements recited in claim 4. Therefore, the above cited sections of Shirasaki, as modified by Ting and Winker, disclose a method comprising the steps recited in claim 12.
Regarding claim 5, Shirasaki in view of Ting and Winker teach the blood pressure monitoring device of claim 2, wherein the autonomic pressure is assessed using the time needed for blood pressure to stabilize following the subject changing position (Ting page 19, lines 1-3). This would necessitate repeating the blood pressure calculation shown in Figure 2 of Shirasaki after the subject stands up. Consequently, Shirasaki in view of Svenson and Ting teaches controlling the cuff pressure to increase after the second blood pressure information is calculated (Shirasaki Figure 2, element 11), calculating the cuff pressure at which the amplitude of the pulse wave signal of the subject is smaller than the threshold value during a process of increasing the cuff pressure (14) in order to calculate another first blood pressure value when the subject is standing up, and calculating time elapsed between a first time when the amplitude of the pule wave signal of the subject is determined to be smaller than the threshold value and a second time when the calculated cuff pressure is stabilized, and assessing the autonomic function using that elapsed time (Ting page 19, lines 1-3).
Claim 13 recites a method using the same structural elements recited in claim 5. Therefore, the above cited sections of Shirasaki, as modified by Ting and Winker, disclose a method comprising the steps recited in claim 13.
Regarding claim 6, orthostatic conditions are caused by a change in blood pressure when moving from a recumbent to an upright position. As a result, the result of the autonomic dysregulation assessment of Ting, which measures the blood pressure changes between a subject in a recumbent 
Claim 14 recites a method using the same structural elements recited in claim 6. Therefore, the above cited sections of Shirasaki, as modified by Ting and Winker, disclose a method comprising the steps recited in claim 14.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shirasaki in view of Ting and Winker, as applied to claim 1, in further view of Motoi (JP 2016195656 A – cited by applicant). Examiner note: paragraph numbers in Motoi refer to the Espacenet English translation provided with this Office Action. 
Regarding claim 7, Shirasaki in view of Ting and Winker teaches the device of claim 1. In addition, Ting teaches of the device informing a subject or medical personnel that a test should be repeated if the data is not sufficient for analysis (Figure 1, 135; page 14 paragraph 15). However, Shirasaki in view of Ting and Winker does not explicitly teach the processor being configured to indicate to the subject to make a transition from the recumbent position to the upright position after finishing calculation of the first blood pressure information. 
Motoi (Figure 6 and 7) teaches a device for assessing autonomic nerve function wherein a program is configured to measure a heart rate of a subject sitting down, instruct them to stand up, and measure the heart rate of the subject standing up, and then uses the two heart rate measurements to assess autonomic dysfunction (paragraph 0025). Therefore, Motoi teaches a processer configured to indicate to the subject to make a transition from an initial position to an upright position after calculating a value in order to assess autonomic dysfunction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shirasaki in view of Ting and Winker to include the processor 
Claim 15 recites a method using the same structural elements recited in claim 7. Therefore, the above cited sections of Shirasaki, as modified by Ting, Winker, and Moitoi, disclose a method comprising the steps recited in claim 15.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Quinn (US 20160029904 A1) discloses a method of assessing autonomic dysfunction (Figure 8) comprising a means of controlling a blood pressure monitor to compare blood pressure between a recumbent position and a standing up position;
Svenson (US 3585987 A) teaches a method for automatic continuous measurement of blood pressure from a blood pressure cuff (Figure 1) comprising: maintaining the cuff pressure at a pressure that is lower than a systolic pressure (col. 2, lines 65-71) such that the quotient between two measured signals equals a predetermined value (col. 2, lines 37-44), and pulse waves may be measured (col. 2, lines 14-16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T PAZHWAK whose telephone number is (571)272-7710.  The examiner can normally be reached Monday through Friday between 8:30 A.M. and 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached at 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.P./Examiner, Art Unit 3791                

/ETSUB D BERHANU/Primary Examiner, Art Unit 3791